DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 27 and 28 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 25 and 26. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2011/0051029) in view of Nakamura et al (US 2013/0010366; hereinafter referred to as Nakamura).
Regarding Claim 13, Okumura discloses a visual field display apparatus (Figure 12; Display Device 300), comprising: 
an electrically controllable area-forming pixel arrangement (Figure 12; Display Panel 120) for generating a projection light beam with a display content (see Paragraph [0150]; wherein it is disclosed that the display panel 120 is a light receiving type, and is illuminated by the lighting device 150 provided on the side (rear side) opposite to the display face 120a and performs displaying); 
a reflection-suppressing deflection arrangement (Figure 12; Prism 115) that is arranged on the area-forming pixel arrangement (Figure 12; Display Panel 120) and comprises one or more planar reflection surfaces (see Figure 12; wherein the inclination faces 115b make up the one or more planar reflection surfaces), extending parallel to one another along the area-forming pixel arrangement (Figure 12; Display Panel 120) at a predetermined acute angle thereto (see Figure 12; Paragraphs [0150] and [0155]), for projecting the generated projection light beam onto a partially transparent reflective projection screen (see Figure 13 and Paragraph [0162]; wherein the display light L is output from the display device 100 onto a front window 603), as a result of which a virtual display image that is superposed into a visual field of a user (Figure 13; Rider 605) is generated behind the projection screen (see Figure 13; Paragraph [0165]; wherein it is disclosed that the projected display light L, that is, an image is visible as a virtual image by the rider 605 in the vehicle 600). 
Okumura does not expressly disclose that the one or more planar reflection surfaces are formed to be light-absorbing on rear sides thereof so as to suppress interfering reflections.
Nakamura discloses a visual field display apparatus (Figure 2; Head-Up Display Device 11), comprising: 
an electrically controllable area-forming pixel arrangement (Figure 2; Indicator 22) for generating a projection light beam with a display content (see Paragraph [0061]); 
a reflection-suppressing deflection arrangement (Figure 2; Reflector 23) that is arranged adjacent to the area-forming pixel arrangement (Figure 2; Indicator 22) and comprises one or more planar reflection surfaces (Figures 3 and 4; Slopes 32 and Vertical Surfaces 33), wherein 
the one or more planar reflection surfaces (Figures 3 and 4; Slopes 32 and Vertical Surfaces 33) are formed to be light-absorbing on rear sides thereof so as to suppress interfering reflections (see Paragraph [0081]; wherein it is disclosed that the vertical surfaces 33 are colored in black or the like to make light hard to be reflected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the visual field display apparatus of Okumura such that the one or more planar reflection surfaces are formed to be light-absorbing on rear sides thereof so as to suppress interfering reflections, as taught by Nakamura, because doing so would suppress the occurrence of flare due to the diffuse reflection on the reflecting surfaces (see Nakamura Paragraph [0081]).
Regarding Claim 14, Okumura as modified by Nakamura discloses the limitations of claim 13 as detailed above.
Okumura further discloses the visual field display apparatus (Figure 12; Display Device 300) is for a motor vehicle (Figure 13; Vehicle 600), the partially transparent 
Regarding Claim 15, Okumura as modified by Nakamura discloses the limitations of claim 13 as detailed above.
Okumura further discloses that at least one of the reflection surfaces of the reflection-suppressing deflection arrangement (Figure 12; Prism 115) is formed by a lateral surface side (Figure 12; Inclination Face 115b) of a prism (Figure 12; Prism 115) arranged on the area-forming pixel arrangement (see Figure 12 and Paragraph [0151]).
Regarding Claim 16, Okumura as modified by Nakamura discloses the limitations of claim 13 as detailed above.
Okumura further discloses the prism (Figure 12; Prism 115) has a triangular cross-sectional area (see Figure 12).
Regarding Claim 17, Okumura as modified by Nakamura discloses the limitations of claim 13 as detailed above.
Okumura does not expressly disclose that a front reflection surface, which is located closest to a user, of the reflection-suppressing deflection arrangement is covered by a darkened or light-absorbing cover surface in a viewing direction of the user.
Nakamura discloses a front reflection surface (Figures 3 and 4; Slopes 32 and Vertical Surfaces 33), which is located closest to a user (Figure 1; Eye Point EP), of the reflection-suppressing deflection arrangement (Figure 2; Reflector 23) is covered by a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the visual field display apparatus of Okumura such that a front reflection surface, which is located closest to a user, of the reflection-suppressing deflection arrangement is covered by a darkened or light-absorbing cover surface in a viewing direction of the user, as taught by Nakamura, because doing so would suppress the occurrence of flare due to the diffuse reflection on the reflecting surfaces (see Nakamura Paragraph [0081]).
Regarding Claim 18, Okumura as modified by Nakamura discloses the limitations of claim 13 as detailed above.
Okumura further discloses in each case, for two adjacent reflection surfaces (Figure 12; Inclination Faces 115b), a light exit plane connecting an upper edge of one reflection surface (Figure 12; Inclination Faces 115b) and a lower edge of a rear side of the next reflection surface (Figure 12; Inclination Faces 115b) is oriented substantially perpendicular to the projection screen (see Figure 13 and Paragraph [0162]; wherein the display light L is output from the display device 100 onto a front window 603) during operation of the visual field display apparatus (see Figures 12 and 13; wherein the aforementioned inclination faces 115b are oriented substantially perpendicular to the front window 603).
Regarding Claim 19, Okumura as modified by Nakamura discloses the limitations of claim 13 as detailed above.

Regarding Claim 20, Okumura as modified by Nakamura discloses the limitations of claim 13 as detailed above.
Okumura further discloses the area-forming pixel arrangement (Figure 12; Display Panel 120) comprises at least one autostereoscopic screen and/or at least one 2D screen (see Figures 2A and 2B).
Regarding Claim 29, Okumura as modified by Nakamura discloses the limitations of claim 13 as detailed above.
Okumura further discloses a motor vehicle (Figure 13; Vehicle 600), comprising: an upper side of an instrument panel extending between a windshield (Figure 13; Front Window 603) of the motor vehicle and a remainder of the instrument panel (see Figure 13; wherein the instrument panel is located in correspondence with the dash panel 601); a visual field display apparatus according to claim 13 (see claim 13 above and Paragraph [0168]), arranged on or in the upper side of the instrument panel (see Figure 13), for superposing a virtual display image into a visual field of the driver (see Figure 13) and/or.
Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2011/0051029) in view of Nakamura et al (US 2013/0010366; hereinafter referred to as Nakamura) and Roth et al (US 2015/0331487; hereinafter referred to as Roth).
Regarding Claim 24, Okumura discloses a method for operating a visual field display apparatus (Figure 12; Display Device 300) in a motor vehicle, the visual field display apparatus (Figure 12; Display Device 300) having an electrically controllable area-forming pixel arrangement (Figure 12; Display Panel 120) for generating a projection light beam with a display content (see Paragraph [0150]; wherein it is disclosed that the display panel 120 is a light receiving type, and is illuminated by the lighting device 150 provided on the side (rear side) opposite to the display face 120a and performs displaying); a reflection-suppressing deflection arrangement (Figure 12; Prism 115) that is arranged on the area-forming pixel arrangement (Figure 12; Display Panel 120) and includes one or more planar reflection surfaces (see Figure 12; wherein the inclination faces 115b make up the one or more planar reflection surfaces), extending parallel to one another along the area-forming pixel arrangement (Figure 12; Display Panel 120) at a predetermined acute angle thereto (see Figure 12; Paragraphs [0150] and [0155]), for projecting the generated projection light beam onto a partially transparent reflective projection screen (see Figure 13 and Paragraph [0162]; wherein the display light L is output from the display device 100 onto a front window 603), as a result of which a virtual display image that is superposed into a visual field of a user is generated behind the projection screen (see Figure 13; Paragraph [0165]; wherein it is disclosed that the projected display light L, that is, an image is visible as a virtual image 
Okumura does not expressly disclose that the one or more planar reflection surfaces are formed to be light-absorbing on rear sides thereof so as to suppress interfering reflections and that the method comprising the steps of: capturing a current environment behind the projection screen including an environment located ahead of the motor vehicle; and superposing contact-analog information into the visual field of a user of the visual field display apparatus via the at least one autostereoscopic screen and/or the at least one 2D screen depending on the captured environment to support the user in navigating or for visualizing a driving situation in case of highly automated or fully automated driving.
Nakamura discloses a visual field display apparatus (Figure 2; Head-Up Display Device 11), comprising: 
an electrically controllable area-forming pixel arrangement (Figure 2; Indicator 22) for generating a projection light beam with a display content (see Paragraph [0061]); 
a reflection-suppressing deflection arrangement (Figure 2; Reflector 23) that is arranged adjacent to the area-forming pixel arrangement (Figure 2; Indicator 22) and comprises one or more planar reflection surfaces (Figures 3 and 4; Slopes 32 and Vertical Surfaces 33), wherein 
the one or more planar reflection surfaces (Figures 3 and 4; Slopes 32 and Vertical Surfaces 33) are formed to be light-absorbing on rear sides thereof so as to suppress interfering reflections (see Paragraph [0081]; wherein it is disclosed that the vertical surfaces 33 are colored in black or the like to make light hard to be reflected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the visual field display apparatus of Okumura such that the one or more planar reflection surfaces are formed to be light-absorbing on rear sides thereof so as to suppress interfering reflections, as taught by Nakamura, because doing so would suppress the occurrence of flare due to the diffuse reflection on the reflecting surfaces (see Nakamura Paragraph [0081]).
Okumura as modified by Nakamura does not expressly disclose that the method comprising the steps of: capturing a current environment behind the projection screen including an environment located ahead of the motor vehicle; and superposing contact-analog information into the visual field of a user of the visual field display apparatus via the at least one autostereoscopic screen and/or the at least one 2D screen depending on the captured environment to support the user in navigating or for visualizing a driving situation in case of highly automated or fully automated driving.
Roth discloses a method comprising the steps of: capturing a current environment behind a projection screen (Figure 1; Windshield 110) including an environment located ahead of a motor vehicle (see Paragraph [0090]; wherein it is disclosed that the image capture device 611 which is configured to record an image of the environment 400 of the motor vehicle 100 in the form of image data); and superposing contact-analog information into the visual field of a user of the visual field display apparatus via the at least one autostereoscopic screen and/or at least one 2D screen depending on the captured environment to support the user in navigating (see or for visualizing a driving situation in case of highly automated or fully automated driving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Okumura as modified by Nakamura such that the method comprising the steps of: capturing a current environment behind the projection screen including an environment located ahead of the motor vehicle; and superposing contact-analog information into the visual field of a user of the visual field display apparatus via the at least one autostereoscopic screen and/or the at least one 2D screen depending on the captured environment to support the user in navigating or for visualizing a driving situation in case of highly automated or fully automated driving, as taught by Roth, because doing so would allow for a distance to be ascertained based on the geometry of a road, and a detected object may be situated in the ascertained distance within the virtual space (see Roth Paragraph [0092]).
Regarding Claims 25 and 27, Okumura as modified by Nakamura and Roth discloses the limitations of claim 24 as detailed above.
Roth further discloses the method comprising the steps of: providing system state data relating to a current operating state of an engine or an on- board energy store, and/or providing distance data for a path section lying ahead (see Paragraph [0098]; wherein it is disclosed that the central unit 500 may be configured to include an information item, e.g. a symbol 210 indicating a distance between the vehicle 100 and the recognized road user); and superposing predetermined static information into the visual field of a user of the visual field display apparatus via one of: a projection unit for 
Regarding Claims 26 and 28, Okumura as modified by Nakamura and Roth discloses the limitations of claims 25 and 27 as detailed above.
Roth further discloses the system state data includes details relating to one or more of: a speed limit, an ascending or descending gradient, one or more bends, weather conditions, traffic, and vehicles driving ahead (see Paragraphs [0070]-[0071] and [0105]).

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 21, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a projection unit for generating a further virtual display image superposed into a visual field of a user, the projection unit comprising in an interior thereof an image- generating unit for generating a further projection light beam with a further display content and a projection optical unit, arranged opposite the image-generating unit, for projecting the generated further 
This limitation in combination with the limitations of claim 13 would render the claim non-obvious over the prior art of record if rewritten.
Dependent claim 22 would likewise be non-obvious by virtue of its dependency upon claim 21.
Claim 23 is allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 23, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious providing a current position of a user of the visual field display apparatus; and orienting the upper edges of the plurality of mutually parallel reflection surfaces of the reflection-suppressing deflection arrangement substantially in the line leading to the eyes of the user depending on the provided current user position.
These limitations in combination with the other limitations of claim 23 renders the claim non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.